Case 18-12244-jkf           Doc 53       Filed 11/17/18 Entered 11/17/18 15:32:32                      Desc Main
                                         Document      Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA
                                       PHILADELPHIA DIVISION

In Re:
                                                                             13
         Thelma L Jones
                                                                             Bky No. 18-12244-jkf
                           Debtor(s).



                                    NOTICE OF:
     APPLICATION OF DEBTOR'S COUNSEL FOR COMPENSATION AND REIMBURSEMENT OF
                                    EXPENSES


NOTICE IS GIVEN:

1.       That an application of debtor(s) counsel for approval of counsel fees has been filed by Brandon Perloff (the
         "Applicant"), of the firm Kwartler Manus, LLC, located at 1429 Walnut Street, Suite 701, Philadelphia, PA
         19102.

2.       That counsel/ the Applicant is requesting a total fee in the sum of $4,000.00.

3.       The debtor prepaid Applicant $417.00 with a remaining balance of $3,583.00 to be paid in the Chapter 13
         Plan.

4.       That the aforesaid application is on file with the Clerk, United States Bankruptcy Court, 900 Market St,
         Suite 400, Philadelphia, PA 19107, and is available there for inspection.

5.       That any answer, objection, request for hearing or other responsive pleading to the application must be filed
         with the Court and served on counsel at the address shown above within 14 days of the date of this notice.

6.       That in the absence of any answer or objection, the Court may grant the relief requested.



Dated:    November 17, 2018                                     /s/Brandon Perloff
                                                                Brandon Perloff
                                                                1429 Walnut Street
                                                                Suite 701
                                                                Philadelphia, PA 19102

                                                                Telephone: (267) 457-5570
                                                                Attorney(s) for Debtor(s)
